


EXHIBIT 10.21.2

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1 dated as of October 7, 1998, between FRONTIERVISION OPERATING
PARTNERS, L.P., a limited partnership duly organized and validly existing under
the laws of the State of Delaware (the “Company”); each of the Subsidiaries of
the Company identified under the caption “SUBSIDIARY GUARANTORS” on the
signatures pages hereto (individually, a “Subsidiary Guarantor” and,
collectively the “Subsidiary Guarantors” and, together with the Borrower, the
“Obligors”); and each of the lenders that is a signatory hereto identified under
the caption “LENDERS” on the signature pages hereto.

 

The Company, the Subsidiary Guarantors, certain lenders, the Chase Manhattan
Bank, as Administrative Agent, J.P. Morgan Securities Inc., as Syndication Agent
and CIBC Inc., as Documentation Agent are parties to a Second Amended and
Restated Credit Agreement dated as of December 19, 1997 (the “Credit
Agreement”).  The Obligors and the Lenders wish to amend the Credit Agreement in
certain respects and, accordingly, the parties hereto hereby agree as follows:

 

Section 1.  Definitions.  Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.

 

Section 2.  Amendments.  Subject to the satisfaction of the conditions to
effectiveness specified in Section 4 hereof, but with effect on and after the
date hereof, the Credit Agreement shall be amended as follows:

 

2.01         Definitions.  The following definitions set forth in Section 1.01
of the Credit Agreement are amended in their entirety to read as follows:

 

“Debt Ratio” shall mean, as at any date (but subject in any event to the
provisions of Section 8.10(e) hereof), the ratio of:

 

(a)           the sum of the aggregate amount of all Indebtedness of the Company
and its Restricted Subsidiaries and all letters of credit contemplated by
Section 8.07(e) hereof; but excluding all performance bonds contemplated by said
Section as at such date minus, for purposes o Section 8.10(b) only (and not for
purposes of the definition of “Applicable Margin”), for any date on or before
March 30, 2000, $20,000,000 to

 

(b)           the product of EBITDA for the fiscal quarter ending on, or most
recently ended prior to such date times four.

 

--------------------------------------------------------------------------------


 

“EBITDA” shall mean, for any period, the sum, for the Company and its Restricted
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:

 

(a)           gross operating revenue for such period derived in the ordinary
course of business in respect of the CATV Systems of the Company and its
Restricted Subsidiaries (including revenues arising from second outlets and
remotes and advertising revenues, and including pay-per-view revenues and
installation fees, but excluding interest income and unusual items) minus

 

(b)           all operating expenses for such period, including, without
limitation, technical, programming, selling and general administrative expenses
incurred by the Company and its Restricted Subsidiaries during such period, but
excluding (to the extent included in operating expenses) depreciation,
amortization, Interest Expense, any non-cash charges (including, without
limitation, non-cash pension expenses and any Tax Payment amount for the
relevant period) plus

 

(c)           transaction costs (including, without limitation, legal expenses,
brokerage commissions, investment banking fees and the like) incurred in
connection with (w) the Previous Acquisitions and the Scheduled Acquisitions and
this Agreement and the other transactions that are contemplated hereby to occur
on or before the Effective Date, (x) any Subsequent Acquisition, (y) the
incurrence of the Subordinated Indebtedness or (z) the incurrence of the Senior
Discount Debt, in the case of each of the foregoing clauses (w), (x), (y) and
(z), to the extent the same are (A) paid within twelve months of the date the
respective event giving rise to such transaction costs shall occur, and (B)
expensed and not capitalized.

 

For purposes hereof, “gross operating revenue” and “operating expenses” shall
both be determined exclusive of extraordinary and non-recurring gains or losses,
and any gains or losses from the sale of assets.  For purposes of determining
EBITDA:

 

(A)          for periods prior to the date of the A-R Acquisition, EBITDA for
each day during such period attributable to the CATV Systems acquired pursuant
to the A-R Acquisition shall be deemed to be equal to $22,710.00 (determined by
the Company as provided in Schedule X hereto);

 

(B)           for periods prior to the date of the TCI-NE Acquisition, EBITDA
for each day during such period attributable to the CATV Systems acquired
pursuant to the TCI-NE Acquisition shall be deemed to

 

2

--------------------------------------------------------------------------------


 

be equal to $11,024.00 (determined by the Company as provided in Schedule X
hereto);

 

(C)           for periods prior to the date of the Harolds Acquisition, EBITDA
for each day during such period attributable to the CATV Systems acquired
pursuant to the Harolds Acquisition shall be deemed to be equal to $617.00
(determined by the Company as provided in Schedule X hereto);

 

(D)          for periods prior to the date of the CoxCom Acquisition, EBITDA for
each day during such period attributable to the CATV Systems acquired pursuant
to the CoxCom Acquisition shall be deemed to be equal to $52,319.00 (determined
by the Company as provided in Schedule X hereto);

 

(E)           for periods prior to the date of the TCI-Ohio Acquisition, EBITDA
for each day during such period attributable to the CATV Systems acquired
pursuant to the TCI-OhioAcquisition shall be deemed to be equal to $13,903.00
(determined by the Company as provided in Schedule X hereto);

 

(F)           for periods prior to the date of the Eastern-Kentucky Acquisition,
EBITDA for each day during such period attributable to the CATV Systems acquired
pursuant to the Eastern Kentucky Acquisition shall be deemed to be equal to
$1,316.00 (determined by the Company as provided in Schedule X hereto);

 

(G)           for periods prior to the date of the NECMA-NE Acquisition, EBITDA
for each day during such period attributable to the CATV Systems acquired
pursuant to the NECMA-NE Acquisition shall be deemed to be equal to $13,683.00
(determined by the Company as provided in Schedule X hereto); and

 

(H)          for periods prior to the date of the State Acquisition, EBITDA for
each day during such period attributable to the CATV Systems acquired pursuant
to the State Acquisition shall be deemed to be equal to $45,809.00 (determined
by the Company as provided in Schedule X hereto).

 

For all purposes of this Agreement (other than for purposes of EBITDA as used in
the definition of Excess Cash Flow), if during any period for which EBITDA is
being determined the Company or any of its Restricted Subsidiaries shall have
made any acquisition or disposition of any CATV System (but excluding the CATV
Systems acquired pursuant to the Acquisitions referred to in clauses (A) through
(H) above), then EBITDA shall be determined on the basis of the actual

 

3

--------------------------------------------------------------------------------


 

results of operations of the Company and its Restricted Subsidiaries for such
period, adjusted by:

 

(I)            in the case of a Subsequent Acquisition the aggregate Purchase
Price of which is less than or equal to $50,000,000, such amount as the Company
shall determine, reasonably and in good faith, to be appropriate to reflect the
effect of the relevant acquisitions and dispositions during such period (and the
Company shall, promptly following the consummation of such Acquisition, notify
the Administrative Agent (which shall notify the Lenders thereof promptly) of
such amount); and

 

(II)           in the case of a Subsequent Acquisition the aggregate Purchase
Price of which exceeds $50,000,000, such amounts as the Company and the Majority
Lenders shall agree to be appropriate to reflect the effect of the relevant
acquisitions and dispositions during such period (provided that, in the absence
of such an agreement between the Company and the Majority Lenders, EBITDA shall
be determined on a pro forma basis for such period as if the relevant
acquisition or disposition had been made or consummated on the first day of such
period, whether or not such first day shall occur prior to the Effective Date).

 

“Fixed Charges Ratio” shall mean, as at any date (but subject in any event to
the provisions of Section 8.10(e) hereof), the ratio of:

 

(a)           the sum of the product of (x) the sum of (i) EBITDA for the fiscal
quarter ending on or most recently ended prior to such date (but without
duplication of the provisions of Section 8.10(e)) plus (ii) all interest income
of the Company and its Restricted Subsidiaries for such fiscal quarter times (y)
four plus the least of (A) the amount of the unused and available Revolving
Credit Commitment as at the last day of such fiscal quarter, or (B) the amount
of additional Senior Debt that could be incurred at such last day in accordance
with the Senior Debt Ratio requirement set forth in Section 8.10(a), or (C) the
amount of additional Indebtedness that could be incurred at such last day in
accordance with the Debt Ratio requirement of Section 8.10(b) to

 

(b)           Fixed Charges for the period of four fiscal quarters ending on or
most recently ended prior to such date.

 

“Senior Debt Ratio” shall mean, as at any date (but subject in any event to the
provisions of Section 8.10(e) hereof), the ratio of:

 

(a)           the sum of the aggregate amount of all Indebtedness of the Company
and its Restricted Subsidiaries (excluding all Subordinated Indebtedness and
performance bonds contemplated by Section 8.07(f)

 

4

--------------------------------------------------------------------------------


 

hereof but including all letters of credit contemplated by said Section) as at
such date minus, for any date on or before March 30, 2000, $20,000,000 to

 

(b)           the product of EBITDA for the fiscal quarter ending on, or most
recently ended prior to such date times four.

 

2.02         Certain Financial Covenants.  Section 8.10 of the Credit Agreement
shall be amended in its entirety to read as follows:

 

“8.10       Certain Financial Covenants.

 

(a)           Senior Debt Ratio.  The Company will not permit the Senior Debt
Ratio (determined in accordance with Section 8.10(e) hereof) to exceed the
following respective ratios at any time during the following respective periods:

 

Period

 

Ratio

 

 

 

From the Effective Date
through and including
December 30, 1999

 

5.50 to 1

 

 

 

From December 31, 1999
through and including
December 30, 2000

 

5.00 to 1

 

 

 

From December 31, 2000
through and including
December 30, 2001

 

4.50 to 1

 

 

 

From December 31, 2001
and at all times
thereafter

 

4.00 to 1

 

(b)           Debt Ratio.  The Company will not permit the Debt Ratio
(determined in accordance with Section 8.10(e) hereof) to exceed the following
respective ratios at any time during the following respective periods:

 

Period

 

Ratio

 

 

 

From the Effective Date
through and including
December 30, 1999

 

6.75 to 1

 

5

--------------------------------------------------------------------------------


 

From December 31, 1999
through and including
December 30, 2000

 

6.25 to 1

 

 

 

From December 31, 2000
through and including
December 30, 2001

 

5.50 to 1

 

 

 

From December 31, 2001
and at all times
thereafter

 

5.00 to 1

 

(c)           Interest Coverage Ratio.  The Company will not permit the Interest
Coverage Ratio (determined in accordance with Section 8.10(e) hereof) to be less
than the following respective ratios at any time during the following respective
periods:

 

Period

 

Ratio

 

 

 

From the Effective Date
through and including
March 30, 2000

 

1.50 to 1

 

 

 

From March 31, 2000
through and including
September 29, 2002

 

1.75 to 1

 

 

 

From September 30, 2002
and at all times
thereafter

 

2.00 to 1

 

(d)           Fixed Charges Ratio.  The Company will not permit the Fixed
Charges Ratio (determined in accordance with Section 8.10(e) hereof) to be less
than the following respective ratios at any time during the following respective
periods:

 

Period

 

Ratio

 

 

 

From the Effective Date
through and including
September 29, 2000

 

1.00 to 1

 

 

 

From September 30, 2000
and at all times
thereafter

 

1.05 to 1

 

6

--------------------------------------------------------------------------------


 

(e)           Computations of Ratios.  Solely for purposes of computing the
Senior Debt Ratio, Debt Ratio, Interest Coverage Ratio and Fixed Charges Ratio
for purposes of this Section 8.10:

 

(i)            Indebtedness shall be deemed to exclude obligations in respect of
undrawn letters of credit, performance bonds and similar instruments issued or
accepted by banks and other financial institutions in the ordinary course of
business of the Company and its Restricted Subsidiaries; and

 

(ii)           at any time when proceeds of a Disposition are held by the
Administrative Agent in the Collateral Account, the amount of Loans outstanding
hereunder at such time shall be deemed to be net of the balance of the cash and
investments held in the Collateral Account at such time.”

 

Section 3.  Consent to State Acquisition.  Subject to the satisfaction of the
conditions to effectiveness specified in Section 4 hereof, but with effect on
and after the date hereof, the Majority Lenders hereby consent to the
acquisition by the Company of CATV Systems in Maine and New Hampshire from State
Cable TV Corp., pursuant to an Asset Purchase Agreement dated June 24, 1998
between State Cable TV Corp. and the Company, notwithstanding that the aggregate
Purchase Price of such acquisition exceeds the limitation of $150,000,000 set
forth in Section 8.05(b)(iv)(A) of the Credit Agreement, so long as (i) such
aggregate Purchase Price does not exceed $192,000,000 and (ii) the Company
complies with all other requirements with respect to such acquisition set forth
in Section 8.05(b)(iv) of the Credit Agreement.

 

Section 4.  Conditions Precedent.  This Amendment No. 1 and the amendments,
consents and agreements set forth herein shall become effective, as of the date
hereof, upon the receipt by the Administrative Agent from the Company, each
Subsidiary Guarantor and Lenders constituting the “Majority Lenders” under the
Credit Agreement of either (i) a counterpart of this Amendment signed on behalf
of such Person or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy facsimile transmission of a signed signature page of
this Amendment) that such Person has signed a counterpart of this Amendment.

 

Section 5.  Miscellaneous.  Except as herein provided, the Credit Agreement
shall remain unchanged and in full force and effect.  This Amendment No. 1 may
be executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment No. 1 by signing any such counterpart.  This
Amendment No. 1 shall be governed by, and construed in accordance with, the law
of the State of New York.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

 

FRONTIERVISION OPERATING PARTNERS, L.P.

 

 

 

 

By:

FrontierVision Holdings, L.P., as general partner of
FrontierVision Operating Partners, L.P.

 

 

 

 

 

By:

FrontierVision Partners, L.P., as general
partner of FrontierVision Holdings, L.P.

 

 

 

 

 

By:

FVP GP, L.P., as general partner of
FrontierVision Partners, L.P.

 

 

 

 

By: FrontierVision Inc., as
       general partner of FVP GP,
       L.P.

 

 

 

 

By:

/s/ FRONTIERVISION OPERATING PARTNERS, L.P.

 

 

 

 

Title:

 

 

 

 

SUBSIDIARY GUARANTORS

 

By its signature below each Subsidiary Guarantor (i) consents to the foregoing
Amendment No. 1 and confirms that the obligations of the Company under the
Credit Agreement as herein amended and under the Notes (if any) and in respect
of Pari Passu Obligations are entitled to the benefits of the Subsidiary
Guarantee Agreement executed by each Subsidiary Guarantor, respectively (and
shall constitute “Guaranteed Obligations” (as defined in such Subsidiary
Guarantee Agreement) under and for all purposes of such Subsidiary Guarantee
Agreement and (ii) together with the Administrative Agent (acting with the
consent of the Majority Lenders under the Existing Credit Agreement) agrees that
references in such Subsidiary Guarantee Agreement to the “Credit Agreement”
shall be deemed to be references to the Credit Agreement as amended herein.

 

FRONTIERVISION CAPITAL
CORPORATION

FRONTIERVISION CABLE NEW
ENGLAND, INC.

 

 

By:

/s/ FRONTIERVISION CAPITAL CORPORATION

 

By:

/s/ FRONTIERVISION CABLE NEW ENGLAND, INC.

 

 

Title:

 

Title:

 

8

--------------------------------------------------------------------------------
